Citation Nr: 1311593	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  07-24 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include an anxiety disorder not otherwise specified (NOS), generalized anxiety disorder (GAD), obsessive compulsive personality disorder, and a personality disorder NOS, claimed as nervousness, to include as secondary to service-connected irritable bowel syndrome (IBS).


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to February 1992. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal.

It is noted that in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal is as listed on the title page of this decision. 

In May 2010 and September 2011, the Board remanded this claim for additional development.  After completion of the development by the Agency of Original Jurisdiction (AOJ), the case was returned to the Board for further appellate consideration.

In November 2012, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2012).  The report was received in January 2013 and has been associated with the claims folder for consideration.  The same month, as required by statute and regulation, the Board provided the Veteran a copy of the report and gave him time to respond.  See 38 C.F.R. § 20.903 (2012).  The Veteran responded the same month with a written statement, accompanied by a waiver of RO consideration, and indicated that he did not have anything further to submit.  Accordingly, the Board will proceed with adjudication.


FINDING OF FACT

The most probative evidence of record does not establish that the Veteran's psychiatric disorder is related to active service or any incident therein, or was caused or aggravated by service-connected IBS or medication prescribed for such. 




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service, or caused or aggravated by service-connected IBS or medication prescribed therefor.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In May 2008 and June 2010 letters, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection on both a direct and secondary basis.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letters also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claim and the duty to notify has been met. 

Concerning the timing of his VCAA notice, the Board notes the AOJ did not provide the Veteran notice regarding secondary service connection prior to initially adjudicating his claim in June 2008, the preferred sequence.  However, in Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004), the Court clarified that in these situations VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. at 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice after sending the additional compliant VCAA notice letter in June 2010 by readjudicating the case by way of the May 2011 and July 2012 SSOCs.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  Therefore, since VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudications.  Additionally, the Veteran was given notice of a Veterans Health Administration (VHA) opinion in January 2013.  Therefore, the Veteran has been able to participate effectively in the processing of his claims and has not established prejudicial error in the timing or content of the notice provided to him.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); see also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

VA also has satisfied its duty to assist the Veteran with his claim by obtaining all potentially relevant evidence.  The RO and AMC obtained his service treatment records (STRs), VA outpatient records, reasonably identified private records, and the reports of his VA compensation examinations.  The Veteran has submitted personal statements, statements from family, and private medical evidence.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board notes that the Veteran's Virtual VA eFolder must be reviewed as the eFolder is an extension of the paper file.  Review of the Veteran's eFolder revealed no further relevant evidence that has not already been associated with the claims folder.

The Board also finds that there has been substantial compliance with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board remanded the Veteran's claim in May 2010 for issuance of notice of how to establish service connection on a secondary basis, and compliant notice was sent to the Veteran in June 2010.  The Board also requested that the AOJ obtain a VA examination and opinion that provided a thorough review of the Veteran's psychiatric disabilities and any relationship to service or his service-connected IBS.  In addition to the duty to ensure substantial compliance with a remand, the Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, VA must also ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight). 

Pursuant to the Board's May 2010 remand instructions, the Veteran was afforded a VA examination in July 2010.  However, the VA examiner was unable to provide an etiological opinion without resorting to speculation.  Accordingly, the Board found the July 2010 examination inadequate for rating purposes, and remanded the claim again in September 2011 for an adequate opinion.  The Veteran was then afforded an additional examination in January 2012, which provided a thorough review of the Veteran's current disorder and an etiological opinion and rationale.  There is no evidence that obtaining further opinions or examinations of the Veteran would result in greater clarity regarding the service connection issue on appeal, such that remanding this case for further examinations would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Furthermore, in January 2013 the Board obtained a VHA opinion that provided a thorough review of the relevant history and fully addressed the relationship of any of the Veteran's current psychiatric disorders to his military service and to his service-connected IBS, such that the information of record is adequate to resolve the Veteran's claim.  The VHA opinion was based upon a review of the claims file and provides adequate reasons and bases for the examiner's conclusion.  The opinion is adequate for adjudicative purposes.  The Veteran was given proper notice and an opportunity to respond to the VHA opinion.  In January 2013, the Veteran responded with a written statement and indicated that he had no further evidence to submit.  Therefore, the Board has ensured that the Veteran's claim has been fully reviewed as it has obtained medical opinions sufficient to resolve the Veteran's claim at this time.  No additional remand is necessary in this regard. 
 
Finally, in its September 2011 remand, the Board directed that any outstanding private records be obtained and associated with the claims file, which was accomplished in October 2011.  Therefore, no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, however, the Veteran's diagnosed anxiety and personality disorders do not constitute psychoses for which service connection may be granted on a presumptive basis.  Additionally, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Accordingly, consideration of service connection under the theory of continuity of symptomatology is not for application.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2012). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the peacetime provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active service after December 31, 1946, such as the case here.  38 U.S.C.A. § 1137.

VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The Federal Circuit has subsequently adopted the General Counsel 's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe, 7 Vet. App. at 246.  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

In adjudicating this claim, the Board must assess the competency and credibility of the Veteran's appellate assertions.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For example, in Barr, the Court held that the Veteran was competent to establish the point at which he had varicose veins.  21 Vet. App. 303, 309-310.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2012). 

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens  v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511   (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Based on all of the probative and persuasive information in the file, including a VHA opinion, service connection for a psychiatric disorder is not warranted.

Here, the Veteran contends that his current psychiatric disability is related to his military service.  In support of his claim, the Veteran and his wife have provided lay testimony that the Veteran has experienced trouble sleeping since returning from the Gulf War.  In the alternative, the Veteran asserts that his current psychiatric disability was caused by or aggravated by medications used to treat his service-connected irritable bowel syndrome (IBS).  

His service treatment records, including a January 1992 separation examination, are negative for complaints or clinical findings relating to psychiatric problems.

Post service medical records show that the Veteran was afforded a VA Persian Gulf examination for registration purposes in November 1998, during which he reported his health as generally good.  He specifically denied nervousness and treatment for a personality disorder or psychiatric problems.  

Thereafter, private medical records show that in February 2005, the Veteran reported a sudden onset of nervousness and "anxiousness in his elbows and knees."  At that time, he denied sleep problems and mood problems.  He also denied any previous psychiatric history.  He was assessed with an unusual presentation of possible generalized anxiety disorder and prescribed Lexapro and Ativan.  Thereafter, private and VA medical records show ongoing complaints and periodic treatment for psychiatric problems, and diagnoses to include generalized anxiety disorder, mood disorder NOS, anxiety disorder NOS versus generalized anxiety disorder lifetime issue, and personality disorder NOS.  Those records also show that the Veteran was prescribed various medications to treat his anxiety and nervousness.

With respect to the Veteran's assertion that his psychiatric disorder is secondary to his service-connected IBS, VA medical records show that in December 2008, the Veteran had an adverse reaction to sertraline, a serotonin reuptake inhibitor (SSRI), prescribed to treat the Veteran's IBS.  However, in a December 2008 treatment note, the Veteran's private physician indicated that while the Veteran possibly suffered from a medication reaction, it was most likely that the Veteran's underlying anxiety disorder was worsened by the Veteran's anxiety over taking a new medication.  Thereafter, VA medical records dated in April 2009 and May 2009 show that the adverse reaction to sertraline was removed, and that the Veteran, instead, had akathisia and ataxia due to medications.  Nevertheless, the Veteran continued to complain of anxiety related to his "drug-drug" interaction. 

The Veteran was afforded a VA examination in July 2010 to address whether it is at least as likely as not that any diagnosed psychiatric disability is related to his active service or related to medications used to treat his service-connected IBS.  At that time, the VA examiner noted the Veteran's military history, including Gulf War service on the border of Saudi Arabia and Iraq and in Kuwait between 1990 and 1991.  The Veteran reported that while he was serving in the Gulf, he experienced trauma when a SCUD missile hit a building and killed a number of troops.  He indicated that several years after service in the Middle East, he began to experience anxiety and felt tired all the time.  He also became somewhat claustrophobic and felt that he was experiencing "Saudi syndrome."  The Veteran attributed his psychiatric symptomatology to vaccines administered to him while serving in the Middle East, as well as to medications given to him for his spastic colon.  He reported a severe drug interaction between the medications prescribed for his spastic colon and other medications he was taking, including multigrains and supplements.  Therefore, he refused to take any more pharmaceutical medications.  The Veteran also reported suffering from Gulf War Syndrome.

On mental status examination, findings were essentially normal, except the examiner noted an underlying attitude that traditional medicine is harmful and the Veteran stated that his mood and affect were normal until he had the "drug-drug" interaction, which had lasted for four months and created a great deal of anxiety.  The Veteran reported that after having the drug interaction, he was unable to leave his house or wear tight clothes, had difficulty driving a car, and had to force himself to go to work and to the grocery store.  The examiner noted that the Veteran's activities of daily living were certainly affected by his conclusions.

Based on a review of the claims file and examination of the Veteran, the VA examiner diagnosed major anxiety disorder, obsessive compulsive disorder, and a personality disorder NOS with very strong opinions.  The examiner opined that the Veteran's emotional responses to medications that he did not trust were possibly caused by vaccines given to him in preparation for his Gulf War service.  However, the examiner could not offer an opinion without resorting to pure speculation.  The examiner noted that there were some reports of unusual reactions to SSRIs, but that the description of the Veteran's reaction was not familiar to the examiner.  It was noted that the possibility of drug-drug interactions would have to be evaluated by an examiner other than a psychiatrist.

The Veteran was then afforded a second VA examination in January 2012.  The examiner did not detail the Veteran's pre-military or military history, but did note the Veteran's denial of history of nervousness prior to his active service.  With respect to post-service mental health, the examiner noted that the Veteran was seen for medication management of Sertraline (Zoloft) for anxiety and Trazadone for sleep, and had also attended two individual therapy sessions with no follow-up scheduled.  The examiner also noted a "drug-drug interaction around 2008."  

Regarding current symptoms, the Veteran reported anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and difficulty in adapting to stressful circumstances.  Specifically, the Veteran reported anxiety that starts before leaving the house and lasts a few hours.  He indicated his anxiety and panic attacks started after a drug interaction.  The drug interaction occurred when VA prescribed something for his colon that interacted with "natural stuff" he was taking.  Subsequent to that interaction, he experienced anxiety and fear related to leaving and traveling, as well as mistrust of people he does not know.  He also reported daily worry.  However, his symptoms had improved since starting Zoloft six months prior to the examination.  The Veteran was able to travel after starting the Zoloft and he forced himself to go to work.  Other symptoms noted by the Veteran included fatigue, feeling jittery at night, diarrhea, concentration problems, and headaches.  In describing himself, he reported that he was detailed and made lists, and indicated that his car is spotless.  He had to approach tasks in a particular way, so he experienced difficulty in completing them.  He noted that he gets lost in the details of completing tasks because everything has to be done right, and he does a lot of jobs himself due to the belief that he is the only one who can complete them.  However, the Veteran denied problems making new relationships and indicated that he lifts weights and spends hours in the gym.  He also reported a strong sense of moral and ethical values.

Based on examination of the Veteran, which again revealed essentially normal findings, the examiner diagnosed obsessive compulsive personality disorder, personality disorder NOS, and generalized anxiety disorder (GAD).  The examiner noted that, although the Veteran reported panic attacks based on his perception, the described panic attacks were inconsistent with a formal diagnosis of panic attack, and therefore a diagnosis of panic disorder was not warranted.  The examiner also found that the Veteran's GAD more likely than not existed prior to his entrance into service based on notations in the record that the Veteran reported anxiety and worry prior to service.  Parenthetically, the Board observes that the Veteran has subsequently challenged that notation by the examiner, stating that he did not experience anxiety prior to service.  Nevertheless, the examiner also found that the Veteran's GAD was less likely than not worsened beyond its normal progression in service, and that, based on the Veteran's own report, it worsened in 2008.  Additionally, it was determined that the Veteran's GAD was more likely than not exacerbated by his personality disorders by increasing his subjective experiences of anxiety.  The examiner also found that the Veteran had presented an inconsistent history throughout the claims file.

The examiner further indicated on the January 2012 disability benefits questionnaire that the Veteran's claimed psychiatric disorder is at least as likely as not proximately due to or a result of his service-connected condition.  Significantly, however, the rationale offered by the examiner contradicts the stated conclusion.  In this regard, although the examiner indicated a positive nexus on a secondary basis, the examiner stated that the Veteran's anxiety was worsened in 2008 and was worsened due to his son's moving away and due to a false accusation at work.  The examiner also indicated that the Veteran had not suffered from serotonin syndrome as claimed, but instead from akathisia secondary to initiation of the SSRI.  Additionally, the examiner found that because of the Veteran's personality disorders, his interpretation of events is distorted, as evidenced by the variability of his recollection of such events to numerous providers, and his interpretation of such events, despite repeated clarification by medical professionals.  In this regard, the examiner noted that the Veteran had recently agreed that it was more likely than not his cognitive distortions that led to his anxiety secondary to taking three days of an SSRI.  Regardless, the examiner noted that the Veteran had presently tolerated an SSRI for nearly six months and noted significant decrease in his overall experience of anxiety.  

In January 2013, a VHA opinion was obtained from a Board certified psychiatrist.  Following a review of the claims file, the psychiatrist diagnosed GAD and obsessive compulsive disorder, and opined that (1) there is not clear and unmistakable evidence that the Veteran's psychiatric disorder preexisted service; (2) it is less likely as not that any current psychiatric disability was caused by any aspect of the Veteran's military service; (3) it is less likely than not that any of the Veteran's current anxiety difficulties are related to military service; and, (4) it is less likely as not that any current psychiatric disability was caused or aggravated by the Veteran's service-connected IBS, or medications prescribed to treat IBS.  

In support of the opinions offered, the VHA psychiatrist noted that, despite the notations of statements made by the Veteran regarding longstanding psychiatric symptoms and "worrying all of his life," there are no records of preservice psychiatric treatment and the Veteran also directly denied preexisting psychiatric problems.  Therefore, the psychiatrist found that a psychiatric disorder did not preexist service.  In further support of the opinions offered, the psychiatrist noted that service treatment records are negative for complaints or treatment related to anxiety, and that the first recorded complaints of anxiety were in 2005, at which time the Veteran denied prior psychiatric problems.  The psychiatrist also found probative the fact that the Veteran had been going to health providers for non-psychiatric complaints prior to 2005 and that, during a 1998 Persian Gulf examination, he reported that his health was good and specifically denied nervousness or treatment for psychiatric problems.  Other than the Veteran's later statements that his anxiety began prior to 2005, the psychiatrist found that there was no evidence that the Veteran's anxiety began prior to his presentation in 2005 and no clear nexus relating the Veteran's military service and anxiety.  

Regarding secondary service connection, the VHA psychiatrist found that the worsened anxiety shown in the record was more likely related to documented psychosocial stressors than IBS symptoms, which have a much more tenuous link both in time and as a causal mechanism for increased anxiety.  The psychiatrist found the Veteran's chronic IBS to be managed well by the Veteran, as demonstrated by his good work record and his ability to engage in a significant workout regimen as noted in the record.  The psychiatrist further noted that there was no correlation noted by the Veteran or by doctors between the Veteran's worsening anxiety and IBS symptoms, nor were there complaints of increased IBS symptoms at the time of worsening anxiety.  

As to the assertion that medications used to treat IBS aggravated (permanently worsened) the Veteran's anxiety, the psychiatrist noted that the Veteran took two doses of citalopram, after which he complained of increased anxiety, had four months of increased symptoms, and subsequently complained of a "drug-drug" interaction.  However, the psychiatrist noted that both VA and private doctors attributed the Veteran's response to something other than a "drug-drug" interaction.  VA doctors attributed the Veteran's response to akathisia, which the psychiatrist noted is a possible side effect of SSRIs but which is not known to be persisting when the medication is discontinued.  The Veteran's private doctor attributed the Veteran's response to underlying anxiety worsened by the anxiety of taking a new medicine.  The VHA psychiatrist found it more likely that the Veteran's anxiety symptoms in 2008 and his continuing anxiety symptoms are related to his underlying anxiety disorder, fearfulness of medications, and a personality disorder, rather than related to an ongoing reaction to two doses of citalopram, which is not known to cause long-term anxiety or akathisia after removal of the medication.

Finally, with respect to the January 2012 VA examination report, the VHA psychiatrist noted that the rationale provided by the VA examiner contradicted the finding on the January 2012 disability benefits questionnaire that the Veteran's claimed psychiatric disorder is at least as likely as not proximately due to or a result of his service-connected condition.  In this regard, the VHA psychiatrist stated that, despite a review of the January 2012 report in full and the record in full, there is no way to justify the conclusion on the January 2012 report that the Veteran's psychiatric condition is at least as likely as not due to or aggravated as a result of IBS or treatment.

As set forth above, current diagnoses of psychiatric disorders are of record and the probative evidence of record establishes that the Veteran's psychiatric disorders did not exist prior to service as he entered service in sound condition.  Thus, to establish service connection, the evidence must show that the Veteran's psychiatric disorders either were incurred in or in some way related to service or to service-connected disability.  As discussed below, probative and persuasive evidence creating this requisite nexus is not present.  

The Court has held that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens  v. Brown, 7 Vet. App. 429, 433 (1995).
 
Here, the Board finds the January 2013 VHA opinion to be the most probative evidence of record, because it is accurate, fully articulate, objective, and it contains solid rationale the conclusions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  Indeed, while the January 2012 examination report indicates that the Veteran's psychiatric condition is at least as likely as not due to or aggravated as a result of IBS or treatment, that conclusion is not supported by the rationale provided by the January 2012 VA examiner, and is more likely a typographical error.  In this regard, the rationale provided by the January 2012 VA examiner tends to support the opinions provided by the VHA psychiatrist.  Even so, the VHA psychiatrist thoroughly reviewed the Veteran's entire file, addressed the conflicting opinion, accurately summarized the facts, and explained the opinions, which were based on evidence in the file and medical science.  The VHA opinion is consistent with the Veteran's service treatment records, which affirmatively show no complaints or clinical findings of psychiatric problems during or on separation from service, and the post-service evidence of record, which shows that the Veteran did not complain of anxiety until 2005.  Moreover the VHA opinion is supported by the finding of the Veteran's private physician that the Veteran's increased symptoms were most likely due to his fear of taking a new medication.  Therefore, the Board finds that the January 2013 VHA opinion outweighs the persuasiveness of January 2012 VA finding that the psychiatric condition is at least as likely as not due to or aggravated as a result of IBS or treatment.

The Board further finds that the January 2013 VHA opinion outweighs the persuasiveness of the appellate assertions of the Veteran and his wife, which the Board finds lack credibility.  In this regard, the January 2012 VA examiner found that the Veteran had presented an inconsistent history throughout the record, and while the Veteran and his wife have alleged that the Veteran has experienced psychiatric symptoms since service, their allegations are contradicted by the 1998 Persian Gulf examination, during which the Veteran affirmatively denied a history of nervousness, and the Veteran's 2005 affirmative denial of prior psychiatric problems.  Moreover, notwithstanding the lack of credibility regarding onset and course of the Veteran's psychiatric symptoms, because psychiatric disorders are not the types of conditions that are readily amenable to mere lay opinion regarding their diagnosis and etiology, the lay statements from the Veteran and his wife, particularly as they relate to a correlation between the Veteran's IBS and his anxiety, are not ultimately probative of these determinative issues in this appeal.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

To the extent that the July 2010 VA examiner suggested that the Veteran's emotional responses to medications that he did not trust were caused by vaccines in service, the examiner provided no rationale for that conclusion, and further, followed it by stating that an opinion could not be offered without resorting to speculation.  Such a finding is inherently speculative in nature and thus of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Accordingly, a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disorder, and the reasonable doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The appeal is denied.



      (CONTINUED ON THE NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder, to include an anxiety disorder NOS, generalized anxiety disorder, obsessive compulsive personality disorder, and a personality disorder NOS, is denied



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


